Citation Nr: 9930417	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
fusion with osteoarthritis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a combined evaluation in excess of 50 
percent disabling for service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1997 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, continued to assign a 30 
percent evaluation for cervical spine fusion, and assigned a 
combined evaluation of 50 percent for all service connected 
disabilities.  


REMAND

On August 12, 1998, the appeal was certified for appellate 
review and the claim file was transferred to the Board.  The 
appellant was informed, in part; that he could submit 
additional evidence within 90 days from the date of the 
letter dated August 13, 1998.  On October 16, 1998 and 
October 26, 1998, within the 90 day period, the Board 
received "additional evidence" from the appellant, without 
a written waiver of entitlement to initial RO consideration.  
See 38 C.F.R. § 20.1304 (1999).  This consisted of VA medical 
records of 1998 from the VA outpatient clinic.  

38 C.F.R. § 20.1304(a) (1999) provides, in part, that an 
appellant may submit additional evidence within the 90 day 
period after notice of certification and transfer of the 
claim file to the Board, subject to the requirement of 
38 C.F.R. § 20.1304(c).  Section 20.1304(c) provides that 
"[a]ny pertinent evidence submitted [under § 20.1304] must 
be referred to the [RO] for review and preparation of a 
Supplemental Statement of the Case [SSOC] unless this 
procedural right is waived" in writing.  

Here, the veteran has submitted additional evidence, which is 
new, but without a written waiver of initial consideration of 
this evidence by the RO.  

Having received this "additional evidence" within the 90 
day period and in the absence of a written motion 
demonstrating good cause for the delay, the Board is 
precluded by regulation from considering this "evidence" in 
conjunction with the present appeal.  Therefore, the 
"additional evidence" is hereby referred to the RO for 
initial consideration pursuant to 38 C.F.R. § 20.1304 (1999).  

Moreover, the Board finds that it is necessary to remand this 
case to schedule a hearing before a hearing officer at the 
RO.  In his August 27, 1997 notice of disagreement (NOD) with 
the RO's assignment of a 30 percent evaluation for the 
cervical spine fusion, the veteran requested a personal 
hearing at the VA RO in Nashville, Tennessee.  The RO 
deferred scheduling the hearing, pending the receipt of 
treatment records, according to a handwritten note attached 
to the NOD submitted in September 21, 1997, disagreeing with 
the combined rating of 50 percent.  In his VA form 9, 
substantive appeal dated May 5, 1998, the veteran indicated 
that he did not want a hearing before a member of the Board.  
However, this does not preclude his right to the RO hearing 
requested in August 1997, which has yet to be scheduled or 
withdrawn.  In accordance with the veteran's request of 
September 1997, this matter shall be remanded in order for 
the RO to schedule such a hearing.

Finally, the Board notes that the most recent VA examination 
was conducted in June 1997, with diagnostic testing and X-
rays performed in June to July 1997.  Subsequent to this 
examination, additional medical evidence has been submitted, 
including VA treatment records from March to September 1997, 
in addition to the 1998 treatment records submitted in 
October 1998.  The United States Court of Veterans Appeals 
(Court) has held that the fulfillment of the statutory duty 
to assist includes the conduct of a through and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  Appropriate action should be taken by 
the RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a hearing officer 
to be held at the RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder. 

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any cervical spine problems.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain pertinent 
treatment records identified by the 
veteran which are not currently of 
record.  If private treatment records are 
requested but not obtained, the veteran 
and his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain these records.  38 C.F.R. § 3.159 
(1999).

3.  The RO should schedule the veteran 
for an orthopedic examination, and if 
warranted, a neurological examination to 
ascertain the nature and extent of his 
cervical spine disability.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
In conducting this examination, the 
examiner should specifically describe any 
objective findings of pain, weakened 
movement, excess fatigability or 
incoordination referable to the veteran's 
cervical spine disability.  The examiner 
should indicate all pertinent ranges of 
active motion in degrees.  The examiner 
should also describe functional loss that 
is due to pain from the service-connected 
disorder, to include, but not limited to, 
restriction in range of motion due to 
pain.  To this end, the examiner should 
be asked to express a separate opinion 
regarding whether pain could 
significantly limit functional ability 
during flare-ups or when the affected 
joint is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups. The report of the examination 
should include a complete rationale for 
all opinions expressed.

4.  When the aforementioned examination 
has been completed, the case should be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
evaluate the veteran's cervical spine 
disability under 38 C.F.R. § 4.71a 
(1999).  This review should include 
considerations of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999), as 
well as all information added to the file 
since the statement of the case.

When the aforementioned development has been accomplished, 
and after the case has been be reviewed by the RO, to the 
extent that the benefits sought are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  The Board 
intimates no opinion as to the ultimate outcome by the action 
taken above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












